Order entered March 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00018-CR

                       RICHARD CLAYTON KIMBERLIN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80175-2016

                                             ORDER
       Before the Court is court reporter Sheri Vecera’s March 8, 2018 request for an extension

of time. A review of this appeal shows the record was due on February 6, 2018. When the

record was not filed, we sent a notice dated February 14, 2018, stating that the record was

overdue and instructing Ms. Vecera to file the reporter’s record within thirty days. Ms. Vecera’s

request states she has been on medical leave and notes that she did not take this trial.

       We GRANT the request and ORDER the complete reporter’s record filed within

THIRTY DAYS of the date of this order. See TEX. R. APP. P. 35.3(c). We DIRECT the Clerk

to send copies of this order to the Honorable Angela Tucker, Presiding Judge, 199th Judicial

District Court; Ms. Sheri Vecera, court reporter; Ms. Denise Carillo, court reporter; Ms. Robin

Washington, court reporter; and to all counsel.
/s/   LANA MYERS
      JUSTICE